Warden, 114 Nev. 956, 960, 964 P.2d 785, 788 (1998), and we

                                ORDER the judgment of the district court AFFIRMED.




                                                                   J.
                                          Pickering


                             ct-57r"        ,J.
                  Parraguirre



                  cc:   Hon. Elissa F. Cadish, District Judge
                        Nguyen & Lay
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1)47A    ae